--------------------------------------------------------------------------------

Exhibit 10.9(b)


SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 11, 2011, is entered into by and between QAD INC., a Delaware corporation
(the “Borrower”), and BANK OF AMERICA, N.A. (the “Lender”).


RECITALS


A.             The Borrower and the Lender are party to that certain Credit
Agreement dated as of April 10, 2008, as amended by that certain Amendment and
Waiver to Credit Agreement dated as of April 10, 2009 (as so amended and as
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lender has extended
certain credit facilities to the Borrower.


B.             The Borrower has requested that the Lender agree to certain
amendments with respect to the Credit Agreement, and the Lender has agreed to
such request, subject to the terms and conditions of this Amendment.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement.


2.             Amendments to Credit Agreement.  Subject to the terms and
conditions hereof and with effect from and after the Effective Date, the Credit
Agreement shall be amended as follows:


(a)           Section 1.01 of the Credit Agreement shall be amended at the
definition of “Maturity Date” by amending and restating such definition as
follows:


“Maturity Date” means June 9, 2011.


3.             Representations and Warranties.  The Borrower hereby represents
and warrants to the Lender as follows:


(a)           No Default or Event of Default has occurred and is continuing.
 
(b)           All representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true and correct on and as of the
Effective Date after giving effect to this Amendment, except to the extent that
any such representation and warranty specifically relates to an earlier date, in
which case they shall be true and correct as of such earlier date after giving
effect to this Amendment.

 
1

--------------------------------------------------------------------------------

 

4.             Effective Date.  This Amendment will become effective on the date
(the “Effective Date”) when the Lender shall have received from the Borrower a
duly executed original (or executed facsimile or electronic copy) counterpart to
this Amendment.


5.             Reservation of Rights.  The Borrower acknowledges and agrees that
neither the execution nor the delivery by the Lender of this Amendment shall
(a) be deemed to create a course of dealing or otherwise obligate the Lender to
execute similar amendments, consents or waivers under the same or similar
circumstances in the future or (b) be deemed to create any implied waiver of any
right or remedy of the Lender with respect to any term or provision of any Loan
Document.


6.             Miscellaneous.


(a)           Except as expressly amended or modified hereby, all terms,
covenants and provisions of the Credit Agreement are and shall remain in full
force and effect and all references therein to such Credit Agreement shall
henceforth refer to the Credit Agreement as modified by this Amendment.  This
Amendment shall be deemed incorporated into, and a part of, the Credit
Agreement.


(b)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  No third party
beneficiaries are intended in connection with this Amendment.


(c)           THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 9.14 AND
SECTION 9.15 OF THE CREDIT AGREEMENT RELATING TO, INTER ALIA, GOVERNING LAW,
SUBMISSION TO JURISDICTION, VENUE AND WAIVER OF THE RIGHT TO TRIAL BY JURY, THE
PROVISIONS OF WHICH SECTIONS ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.


(d)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party hereto or thereto either in the form of an
executed original or an executed original sent by facsimile transmission to be
followed promptly by mailing of a hard copy original, and the receipt by the
Lender of a facsimile transmitted document purportedly bearing the signature of
the Borrower or one of the other parties hereto, as applicable, shall bind the
Borrower or such other party, respectively, with the same force and effect as
the delivery of a hard copy original.  Any failure by the Lender to receive the
hard copy executed original of such document shall not diminish the binding
effect of receipt of the facsimile transmitted executed original of such
document of the party whose hard copy page was not received by the Lender.


(e)           This Amendment contains the entire and exclusive agreement of the
parties hereto with reference to the matters discussed herein.  This Amendment
supersedes all prior drafts and communications with respect thereto.  This
Amendment may not be amended except by a written agreement executed by the
Borrower and the Lender.

 
2

--------------------------------------------------------------------------------

 

(f)           If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.


(g)           The Borrower covenants to pay to or reimburse the Lender, upon
demand, for all reasonable and documented costs and expenses (including
allocated costs of in-house counsel) incurred in connection with the
development, preparation, negotiation, execution and delivery, and enforcement
of this Amendment.


(h)           This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.


[Remainder of this page intentionally left blank]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.





 
QAD INC., as the Borrower
         
By: /s/ DANIEL LENDER
     
Name: Daniel Lender
     
Title: CFO


 
Signature Page 1 to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as the Lender
         
By: /s/ KEVIN MCMAHON
     
Name: Kevin McMahon
     
Title: Managing Director





Signature Page 2 to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------